Citation Nr: 1809977	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-15 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral pes planus.

2.  Entitlement to an initial disability rating in excess of 10 percent for a right-knee disability.

3.  Entitlement to an initial disability rating in excess of 10 percent for a left knee disability.

4.  Entitlement to a temporary total evaluation based on convalescence due to a September 2013 surgery for a service-connected right knee disability.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from July 2000 to December 2004.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2010 and August 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Board remanded the claims in December 2016.

In a September 2017 rating decision, the Agency of Original Jurisdiction (AOJ) increased the initial evaluations for the Veteran's right and left knee disabilities to 10 percent each effective April 26, 2010.  As the AOJ did not assign the maximum disability rating possible for the entire period on appeal, the appeals for higher evaluations remain before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  These issues have been recharacterized above.

The issues of increased ratings for the right and left knees are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran's currently diagnosed low back disability is likely the result of his service-connected bilateral pes planus.

2.  Following surgery in September 2013, the Veteran's service-connected right knee disability required convalescence for a period in excess of 30 days.


CONCLUSIONS OF LAW

1.  The criteria for service connection are met for a low back disability.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

2.  The criteria for a temporary total rating for the Veteran's right knee disability following surgery in September 2013 have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.30 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1110 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that nexus may be demonstrated by a showing of continuity of symptomatology where the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a)).  

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2017).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2017); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

With regard to a present disability, a June 2010 VA examiner diagnosed the Veteran with lower back strain.  The first elements of Shedden/Caluza and Wallin are met.

With regard to an in-service event/service-connected disability, the Veteran's service treatment records are negative for any low back injuries.  However, he has credibly reported that he suffered two in-service back injuries without seeking medical attention.  This is sufficient to concede an in-service injury.  Additionally, he has been service-connected for bilateral pes planus.  The second elements of Shedden/Caluza and Wallin are also met.

The remaining question is whether there is a medical nexus between the Veteran's in-service back complaints or service-connected pes planus and his current low back disability.  

As noted above, the Veteran was afforded a VA examination to address his low back disability in June 2010.  The examiner concluded that the Veteran's low back disability was not related to his service-connected pes planus because he suffered two in-service back injuries and back injuries can be multifactorial and caused or exacerbated by age, time, poor posture, obesity, trauma/injury, and heavy physical labor or repetitive lifting.  The examiner also provided a positive nexus opinion for the Veteran's bilateral knee disabilities secondary to pes planus based on the same argument.  The Board finds that the June 2010 opinion is inadequate with regard to the low back claim.  The Veteran was only 28 years old at the time of the examination.  Further, he reported two in-service back injuries which the examiner noted was a potential cause of back injuries.  As the examiner's opinion did not address whether the in-service back injuries could have caused his current back injury or his relatively young age, it is not sufficient to deny the claim.  

In light of these deficiencies, the Veteran was afforded an addendum opinion in January 2017.  The examiner relied heavily on the lack of documented in-service back injuries and the "several years" between the Veteran's discharge in 2004 and the first documented complaints of back pain in 2007.  The Board is also skeptical of this opinion as the Veteran has credibly reported in-service back injuries and there were only 3 years between his discharge and the 2007 medical records.  Further, the examiner failed to address the June 2009 VA treatment record noting at least 3 years of back pain and a thoracic spine x-ray showing spondylosis.  

The remaining medical evidence includes a January 2009 VA treatment record noting that the Veteran had a history of arch problems which gave him low back pain.  This notation seems to support a positive nexus for the Veteran's low back disability secondary to his service-connected pes planus. 

The Board has considered remanding the claim to address the deficiencies in the VA opinions or to attempt to obtain a more thorough opinion from the January 2009 VA physician.  However, as the June 2010 examiner indicated that trauma/injury is a cause of back injuries and provided a positive opinion for the bilateral knees based on the same theory of entitlement, and in light of the supportive January 2009 VA treatment record, the Board finds that the evidence is, at minimum, in equipoise regarding whether the Veteran's current low back disability is related to his service-connected pes planus.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).  The benefit of the doubt will be conferred in the Veteran's favor, and remand is not necessary.  The service-connection claim for a low back disability is granted.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Temporary Total Evaluation

A total disability rating will be assigned without regard to other provisions of the rating schedule when it is established that treatment of a service-connected disability resulted in (1) surgery necessitating at least one month of convalescence, (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps or recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a) (2017). 

For purpose of applying 38 C.F.R. § 4.30(a)(1), the United States Court of Appeals for Veterans Claims (Court) in Felden v. West, 11 Vet. App. 427, 430 (1998), defined the term "convalescence" as indicating that "a surgical procedure had been performed that would require at least one month for the Veteran to return to a healthy state."  There is no express requirement of home confinement to meet the definition of convalescence.  Here, the evidence shows that the Veteran underwent surgery on September 11, 2013 for a right knee ACL reconstruction surgery that was related to his service-connected right knee disability.  Moreover, treatment records from the Veteran's orthopedic surgeon indicate that he was released to return to light duty work effective January 17, 2014.  This constitutes a period in excess of 30 days. 

In addition to reviewing the severity of a Veteran's postoperative residuals following surgery, evidence that the Veteran would not return to a state of health sufficient for employment is a factor to be taken into consideration when evaluating a claim under 38 C.F.R. § 4.30.  See Felden, 11 Vet. App. at 430-31.  Indeed, under VA regulations, disability compensation is generally based on the level of impairment of a Veteran's earning capacity.  38 C.F.R. §§ 3.321(b)(1), 4.1 (2017).  In this case, the private orthopedist specifically noted that the Veteran was not to return to work until he was cleared after the September 2013 surgery.  The doctor's clearance did not come until January 2014.  Specifically, the orthopedist noted that the Veteran could return to light duty work as of January 17, 2014.  

Resolving all reasonable doubt in favor the Veteran and based on the evidence demonstrating that he was off work from his right knee surgery on September 11, 2013 until he was released to return to work on January 17, 2014, and indicating severe postoperative residuals following the September 2013 surgery causing employment difficulties, the Board finds that the Veteran has shown that he qualified for a temporary total rating for this period.


ORDER

Entitlement to service connection for a low back disability is granted.

Entitlement to a temporary total rating following right knee surgery in September 2013 is granted.


REMAND

Although the Board regrets the delay, remand is necessary to ensure that there is a complete record on which to decide the Veteran's claims.  

The Veteran was most recently examined for his right knee disability in February 2014.  At that time, the examiner noted that he was still rehabilitating from his September 2013 surgery.  This indicates that the most recent VA examination of record regarding the Veteran's right knee disability may not reflect his current level of disability following his post-surgical rehabilitation.  Further, a December 2016 VA treatment record notes that the Veteran complained of increased bilateral knee pain at that time.  In light of these records showing that the most recent VA examination of record may not accurately reflect the current state of the Veteran's bilateral knee disabilities, the Board finds that these claims must be remanded for a new VA examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

As these claims are being remanded, the Board will take the opportunity to obtain any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records from the Austin VA Medical Center and any other VA facility identified by the Veteran.  All attempts to obtain these records should be documented in the claims file.  

2.  Thereafter, schedule the Veteran for a VA examination with an appropriate examiner to address the current nature and severity of his bilateral knee disabilities.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the examination report.

The examiner should identify any symptoms that the Veteran currently manifests or has manifested that are attributable to his service-connected right and left knee disabilities.  All appropriate testing, including range of motion testing, should be performed.  

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above actions, the Veteran's increased-rating claims should be readjudicated.  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. S. CARACCIOLO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


